                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 JERRY JELLIS,                               )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )         Case No. 3:15-cv-630-GCS
                                             )
 LARRY HALE,                                 )
 DONALD LINDENBERG, and                      )
 AIMEE LANG                                  )
                                             )
                  Defendants.                )

                                          ORDER

SISON, Magistrate Judge:

       Plaintiff Jerry Jellis alleges that Defendants Larry Hale and Donald Lindenberg

destroyed video evidence of their alleged assault on him in August 2013. The assault’s

existence is at the core of his excessive force claim. Jellis asks the Court for a permissive

adverse inference, a mandatory adverse inference, or to enter judgment in his favor due

to the alleged spoliation of evidence by Defendants.

       According to the Seventh Circuit, “when a party intentionally destroys evidence

in bad faith, the judge may instruct the jury to infer the evidence contained incriminatory

content.” Bracey v. Grondin, 712 F.3d 1012, 1018-19 (7th Cir. 2013)(citing Faas v. Sears,

Roebuck & Co., 532 F.3d 633, 644 (7th Cir. 2008)). The crucial inquiry is the reason for the

destruction of the evidence, and a “party destroys a document in bad faith when it does

so ‘for the purpose of hiding adverse information.’” Id. There must be evidence, other




                                         Page 1 of 2
than a party’s own speculation, that evidence was destroyed to hide its incriminatory

nature. See Rummery v. Ill. Bell Tel. Co., 250 F.3d 553, 558 (7th Cir. 2001).

       Having carefully reviewed Plaintiff’s motion and evidence in support thereof,

there is insufficient evidence that Defendants Hale or Lindenberg viewed the video of

their encounter with Jellis, and that, upon realizing the incriminatory content of the video,

they intentionally destroyed it to hide the adverse evidence. Assuming Defendants had

a duty to preserve video evidence in August 2013, there is little-to-no non-speculative

evidence that an incriminatory video ever existed. Even if there was a video, which

Plaintiff has not established, there is no competent evidence as to what the video might

have shown or that its destruction occurred for any reason other than in the regular

course of Menard’s retention policy. Absent competent evidence of the bad faith,

intentional destruction of evidence by Defendants Hale and Lindenberg, an adverse

inference on the spoliation of evidence is not warranted. Accordingly, Plaintiff’s motion

for sanctions (Doc. 274) is DENIED.

       IT IS SO ORDERED.                                                   Digitally signed
                                                                           by Judge Sison
       Dated: October 27, 2019.                                            Date: 2019.10.27
                                                                           06:55:57 -05'00'
                                                           ______________________________
                                                           GILBERT C. SISON
                                                           United States Magistrate Judge




                                           Page 2 of 2
